PER CURIAM.
These were two actions instituted in' behalf of Zelda E. Walker and her infant child, Lattie E. Walker, to recover damages from the Pullman Company for failure to provide a berth which it had sold to Zelda Walker. Plaintiffs alleged that, as a result of the failure to provide the berth, the plaintiff Zelda E. Walker and her infant children were compelled to sit up in a car which was allowed to become very cold, with the result that they contracted colds, which resulted in serious illness. The evidence was conflicting, both as to the fault of the defendant and as to the extent of the damage sustained by plaintiffs; but three juries have passed upon the question's of fact involved, and have answered them in favor of plaintiffs."
The case of Zelda E. Walker was tried twice. At the first trial, the jury returned á verdict in her favor for the sum of $10,000, which was set aside as being contrary to the weight of the evidence. Upon the second trial, the jury fixed her damages at $3,500; but the trial judge, as a condition of not setting aside this verdict, reduced it to $1,500, and rendered judgment for that amount. The Lattie E. Walker ease was subsequently tried, and a verdict was rendered for $2,500, which the judge reduced to $1,000.
We do not think that defendant was entitled to a directed verdict in either case, and we do not believe that under the circumstances any possible error as to rulings upon the measure of damages did the defendant any substantial injury.
Affirmed.